Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 6/17/20 was considered.
3.	Claims 1-12 are presented for examination.


Claim Rejections - 35 U$C § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuok et al, U.S. Patent No. 9672912 (cited IDS).

With regard to claim 2, Matsuok disclose wherein the first half CAM cell (fig. 2, CAM-cell Group I) and the second half CAM cell (fig. 2, CAM-cell Group II) share a latch that stores data (col, 4, line 64-67).
With regard to claim 3, 4 and 5, Matsuok discloses wherein the match line sensing circuit (fig. 4, 61a and 61b) comprises: a precharge unit (fig. 4, 46a) precharging the first match line (fig. 4, ML1); and a charge sharing unit (fig. 4, 50) connected between the first match line (fig. 4, ML1) and the second match line (fig. 4, ML2), and the charge sharing unit performs a charge sharing operation between the first match line (fig. 4, ML1) and the second match line (fig. 4, ML2) after a sensing operation is performed on the first match line (fig. 4, ML) (col. 6, line 44-63).

With regard to claim 10, Matsuok disclose wherein the precharge unit comprises: a first transistor (fig. 2, 46a) connected to the first match line (fig. 2, ML1) and precharging the first match line (fig. 2, ML1) in response to a first control signal (fig. 2, /Pre); and a second transistor (fig. 2, 46b) connected to the second match line (fig. 2, ML2) and discharging (to the ground) the second match line (fig. 2, ML2) in response to a second control signal (fig. 2, Pre) different from the first control signal.
With regard to claim 11, Matsuok disclose further comprising a search data input circuit (fig. 1, SL driver 91) connected to the search line driving circuit (fig. 1, from 114, to connect the SL driver control signal to the SL driver 91) and transmitting search data applied thereto from an outside to the search line driving circuit through a transmission line (fig. 2, SL)

Claim Rejections - 35 U$C § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuok et al, U.S. Patent No. 9672912 (cited IDS) in view of Park, U.S. Patent Application No.20060098468.
	With regard to claim 12, Matsuok, as applied in prior rejection, disclosed all claimed subject matter except wherein each of the first half CAM cell and the second half CAM cell is a NAND type CAM cell.  However, Park, disclosed the use of a content addressable memory (CAM) system that includes NAND-type CAM cells connected to search line based on a search data string and determining whether the search data matches entry data in a CAM array.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the use of the NAND-type CAM cells type of Park’s into Matsuok’s CAM device as a type of storage memory cells as a matter of design choice.

	Allowable Subject Matter
6.	Claim 7-9 are is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the limitation of wherein the bit line is connected to the first half CAM cell, the first charge sharing unit performs a first charge sharing operation between the first match line and the second match line after the first sensing operation is performed, and the second charge sharing unit performs a second charge sharing operation between the first match line and the bit line after the second sensing operation is performed. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Kim et al (20040223353) and Wong (6317349) disclose a non-volatile content addressable memory (CAM) memory device having CAM memory cells connected to wordline, whereby the CAM array can simultaneously perform a search, read and program operation.  
8.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should 




/CONNIE C YOHA/Primary Examiner, Art Unit 2825